 152DECISIONSOF NATIONALLABOR RELATIONS BOARDLing Products Company,Inc.andInternational Print-ing and Graphic Communications Union, AFL-CIO. Case 30-CA-2428June28, 1974DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, AND PENELLOOn February 25, 1974, Administrative Law JudgeEugene George Goslee issued the attached Decisionin this proceeding. Thereafter, General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The General Counsel has excepted,inter alia,to thefailure of the Administrative Law Judge to find thatRespondent threatened employees with discipline forengaging in union activities in violation of Section8(a)(1). Specifically, this exception concerns allegedthreats made by Respondent's supervisor, Weber, toemployee Muthig. We find merit in this exception.In late April 1973, after Respondent had learned ofthe Union's organizing campaign, Plant Superinten-dent Weber called employee Muthig aside and toldhim he couldn't talk union during working hours, andthat it was "a Federal offense." Again in May, Weberand Muthig were having a conversation about theUnion, and Weber indicated to Muthig that the waythe latter voted was up to him, but also stated thatMuthig had to keep his mouth shut about the Unionduring working hours. He also told Muthig that orga-nizing a union within the plant was a Federal offense.A third conversation between Weber and Muthigoccurred on July 31. Muthig had stopped at the workstation of employee Waldock, and the latter was tell-ingMuthig about a movie she had seen. Weber ap-proached and asked Muthig what he was doing. WhenMuthig replied that he was waiting for an instrumentto dry, Weber insisted that he knew Muthig had beentalking to the girls about the Union, accused Muthigof going to the other plant to talk to another employeeabout the Union, and told Muthig that if he continuedthese activities the Company would have to file unfairlabor practice charges against him. Weber also toldMuthig that, if he didn't do what he was supposed todo during working hours, he would have to be fired.CitingMuthig's admission that he had, on occa-sion, spoken to employees who were working, and hisbelief thatWeber may have been referring to theseoccasions when he told Muthig the first two times notto talk union during working hours, the Administra-tive Law Judge found that Weber merely admonishedMuthig that "work time is for work," and threatenedhim with discipline in response to his violations of thisaccepted rule. In so doing, he rejected the argumentsof the General Counsel that such threats were in fur-therance of Respondent's no-solicitation rule (foundto be unlawful by the Administrative Law Judge), andthat Respondent condoned other conversations dur-ing working time. In his rejection of the latter argu-ment, the Administrative Law Judge cited a lack ofsufficient evidence that Respondent was aware of em-ployees' soliciting for different things or carrying onconversations while working. We cannot agree.Although it may be true that Respondent was notaware of other solicitation during working time, we donot believe it reasonable to assume that Respondentwas unaware that employees other than Muthig car-ried on conversations during their working time, orthat it did not condone such activities.Weber supervises approximately 35 employees inthe plant and, in doing so, moves all around the plant.In light of testimony by two employees that they con-verse during worktime "all the time" and "60 percent"of the time, respectively, it is hard to envision Weber'sbeing unaware of this activity. Yet, neither of theseemployees had been admonished for talking. In fact,itwas employee Waldock who was telling Muthig ofa movie she had seen when, on July 31, Weber ad-monished and threatened Muthig for talking unionsaying nothing to Waldock. This makes it clear thattalking was not an offense which disturbed Weber,but talking about union matters was.Further, although Muthig admittedly talked to em-ployees about the Union on worktime prior toWeber's first two admonitions of Muthig, Weber didnot state that this was known by him or that it was hisreason for warning Muthig.Based on the foregoing, we find that Weber tried toimpress upon Muthig that he would not tolerate uniontalk in the plant, and that Muthig would be disci-plined for such activity. Such threats were an attemptto restrain, coerce, and interfere with Muthig's Sec-tion 7 rights, in violation of Section 8(a)(1) of the Act.We further find that such activity was an enforce-ment of Respondent's illegal no-solicitation rule, inviolation of Section 8(a)(1).ORDERPursuant to Section10(c) of the National Labor212 NLRB No. 38 LING PRODUCTS CO.Relations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modified,and hereby orders that Ling Products Company, Inc.,Neenah,Wisconsin, ' its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as herein modified:1.Substitute the following for paragraph 1(a):"(a) Publishing, distributing, or enforcing any rulewhich prohibits employees from soliciting or distrib-uting literature on behalf of a labor organization onRespondent's premises during nonworking time."2. Insert the following as paragraph 1(b) and relet-ter 1(b) as 1(c):"(b) Threatening employees with discipline or dis-charge for engaging in conversations concerning theUnion."3.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER KENNEDY,dissenting in part:I do not agree with my colleagues' reversal of theAdministrative Law Judge's Decision. He found thatRespondent did not violate Section 8(a)(1) by warn-ing employee Muthig not to engage in union activitiesduring hisworkingtime.As found by the Administra-tive Law Judge, employee Muthig admitted that hewas never threatened with discipline for talking aboutthe Union or engaging in union activities on companypremises during hisnonworking time.The evidence does not establish that Respondentknowingly permitted employees to discuss or to en-gage in activities unrelated to their work during theirworking time at the plant. Nevertheless the majorityconcludes "it reasonable to assume" that Respondentmust have been aware of such conversations and con-doned them. Like the Administrative Law Judge whoheard thiscase,I am unwilling to indulge in suchassumptions and instead would rely on the recordevidence.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify you that:WE WILL NOT publish, distribute, or enforce anyemployment rule which prohibits our employeesfrom soliciting or distributing literature on behalfof a labor organization on the premises of LingProducts Company, Inc., during their nonwork-ing time, and we will delete from our present153employment rules that portion of rule 17 whichprohibits such activities.WE WILL NOT threaten employees with disci-pline or discharge for engaging in conversationsconcerning the Union.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.LING PRODUCTS COMPANY,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744 North Fourth Street, Milwaukee, Wisconsin 53203, Telephone 414-224-3861.DECISIONSTATEMENT OF THE CASEEUGENE GEORGE GOSLEE, Administrative Law Judge: Thiscase'came on to be heard before me at Neenah, Wisconsin,on October 15 and 16, 1973, upon a complaint 2 issued bythe General Counsel of the National Labor Relations Boardand ananswer filed by Ling Products Company, Inc., here-inafter called the Respondent. The issues raised by thepleadings in this proceeding relate to whether or not theRespondent has violated Section 8(a)(1) of the NationalLabor Relations Act, as amended, by acts and conducthereinafter specified.Briefshave been received from theGeneral Counsel and the Respondent, and have been dulyconsidered.Upon the entire record in this proceeding, and from myobservation of the testimony and demeanor of the witness-es, I hereby make the following:1During the course of the hearing,the formal documents pertaining to thisproceeding were amended to reflect the current name of the Charging Unionas International Punting and Graphic Communications Union,AFL-CIO.2The complaint in this case was issued on September 25, 1973, upon acharge filed on August3, 1973,and served on the Respondent on the samedate 154DECISIONS OF NATIONALFINDINGS OF FACT AND CONCLUSIONSITHE BUSINESSOF THERESPONDENTThe complaint alleges, the answer admits, and I find thatthe Respondent is a Wisconsin corporation,is engaged inthe manufacture, sale, and distribution of plastic products-from its Neenah, Wisconsin, facility, and during the pastcalendar year purchased goods and materials directly fromsources situated outside the State ofWisconsin in anamount valuedin excessof $50,000. I find, accordingly, thatthe Respondent is an employerengaged incommerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaint also alleges,the answer admits, and I findthat International Printingand GraphicCommunicationsUnion, AFL-CIO,hereinafter called the Union,is a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICES ALLEGEDIn the original complaint in this proceeding, the GeneralCounsel alleged that the Respondent violated Section8(a)(1) of the Act by (l) granting a wage increase to discour-age its employees' support of the Union; (2) threatening anemployee with disciplinary action because of his union sym-pathies and activities; and (3) creating the impression thatits employees' union activities were under surveillance. Atthe outset of the hearing, the General Counsel amended thecomplaint to additionally allege that the Respondent alsoviolated Section 8(a)(1) by'promulgating and maintainingan unlawful no-solicitation and no-distribution rule. By itsanswer, as amended to conform to the General Counsel'sadditional allegation, the Respondent denies that it has en-gaged in any acts or conduct in violation of the NationalLabor Relations Act.A. BackgroundThe Respondent maintains two plants at Neenah, desig-nated in the record as plants I and 3. In February 1973,3 theRespondent undertook negotiations for the sale of the Com-pany, and on March l became a wholly owned subsidiaryof The George Banta Company. At all times material to thiscase, Charles J. Lingelback has been the Respondent's pres-ident, and Robert M. Weber has been its plant superinten-dent in plant 1. Both Lingelback and Weber are admittedto be supervisors and agents of the Respondent within themeaning of Section 2(13) of the Act.The Respondent has a varied product line and some itemsare produced for its own behalf, while other items are pro-duced under contracts from other concerns on a cost-plusbasis. In April, when events relevant to this case materi-alized, the Respondent employed 45 to 48 hourly paid em-ployees.Historically theRespondent has utilized itsJAll datesrecited hereinafter are in1973, unlessspecifiedto the contraryLABOR RELATIONS BOARDemployees ii a broad variety of functions, and transfersfrom one classification to another have been common prac-tice.The testimony of Lingelback, supported byRespondent's employment records, reflects that permanentand temporary changes in job classification, may, or maynot have, resulted in wage increases.Late in March the Union undertook an organizing cam-paign among the Respondent's employees. The first unionmeeting was held on March 24, and was followed by a seriesof subsequent meetings which culminated in a Board elec-tion on July 26. The election resulted in a tie vote and, asof the dates of the hearing in this proceeding, had not beenscheduled for a rerun.B. The Wage IncreaseThe General Counsel has alleged that from April 14 toapproximately July 26 the Respondent granted wage in-creases for the purpose of inducing its employees to discon-tinue their support of the Union. In support of thisallegation,anduponevidencecontainedinthe.Respondent's employment records, the General Counsel ar-gues that the wages granted in April were unprecedented interms of both the percentage of employees affected and theamounts of the raises granted. The General Counsel con-cedes that, to accord merit to the allegation, the record mustcontain requisite proof that (1) the Respondent was awareof its employees' union activities, and (2), assuming proofof the above, the wage increases were motivated, in wholeor in part, by the Respondent's intent to frustrate and un-dermine the collective-bargaining aspirations of its employ-ees. For the reasons related below, I find that the GeneralCounsel has failed to sustain the burden of proof on bothcounts.Employee Bradley Muthig was the only witness presentedby the General Counsel with testimony relevant to the issueof when, and by what means, the Respondent became awarethat its employees were engaged in union activities. Muthigtestified that talk about a union started about March 23 or24, and that a union meeting was held on the latter date atthe Eagle's Club Tavern. As to Muthig's other testimony, itisclear that his union activities, such as talking to otheremployees, passing out leaflets, and serving on the Union'sorganizing committee, did not transpire or come to theRespondent's attention until late in April. I find, therefore,that the record contains no direct evidence to support theGeneral Counsel's contention that the Respondent hadknowledge of any union activities among its employeeswhen it finalized and implemented a wage increase on orabout April 2.The General Counsel has other strings to her bow, howev-er, and contends that the record contains evidence to sup-port a presumption sufficient to warrant a finding ofcompany knowledge. The General Counsel argues, alterna-tively, that the Respondent received a letter from the Unionon March 31 which constituted notice of an active or im-pending organizing campaign, and that, in any event, therestricted scope of the Respondent's employment comple-ment is sufficient to support a finding of knowledge as ofthe date of the first union meeting on March 24.As to the so-called letter from the Union of March 31, the LING PRODUCTS CO.155Respondent received a copy of a printed form entitled "It'sthe Law," which purports to advise employees of the guar-antees provided by Federal law, and the protection afforded,those who wish to form, join, or assist labor organizations.The printed form was signed by a representative of theInternational Union, and by representatives of certain localunions affiliated with the Printing Pressmen, but there isnothing in the record to indicate that the signatories wereemployed by, or otherwise known to, the Respondent. Nei-ther is there anything in the contents of the printed form toapprise the Respondent that its employees had engaged, orintended to engage, in any union activities which wouldentitle them to the protection and guarantees specified. Not-withstanding the evidence that Lingelback brought the doc-ument to the attention of his managerial and supervisorypersonnel shortly after its receipt, I find that it is insufficientto support a finding of company knowledge.I find an equal lack of merit in the General Counsel'scontention that knowledge can be inferred from the limitedsize of the employment complement, and the evidence thatabout one-half of the Respondent's employees attended aunion meeting on March 24. The "small plant" doctrine issimply not applicable where the evidence is limited to someunion activities coupled with evidence of a limited comple-ment of employees. The application of the doctrine requiresadditional proof that the union activities were undertakenat such times and places, and with sufficient openness andnotoriety, that in the normal course of events the employerwould have noticed them.4 Here, aside from a union meet-ing held off company premises on March 24, there is noevidence of union activity on the Respondent's time orproperty until late April-several weeks after the com-plained of wage increases had been granted.Accordingly, I find that the General Counsel has failedto prove beyond a reasonable doubt that the Respondenthad knowledge of any union activities among its employeeswhen it granted the wage increases on and after April 2.Even if, contrary to the foregoing, there was sufficientproof of knowledge, the whole of the record will not supporta finding that the wage increases granted by the Respondenton and after April 2 were given for purposes proscribed bythe Act.5Lingelback's testimony, supported in pertinent part bythe Respondent's employment records, reflects that prior tothe spring of 1972, the Company had no uniform policy withrespect to periodic review of its employees for wage increas-es.Employees were sometimes granted wage increases inconnection with a transfer from one classification to anoth-er, and wage increases were sometimes granted without re-gard to a change in the employee's job functions. TheRespondent's practice with regard to periodic employee re-view was similarly lacking in uniformity, and the Companyhad no standard policy for wage reviews during anemployee's probationary period, or at subsequent intervalsin the employment relationship.4Amyx Industries, Inc v. N.LR B,457 F.2d 904,907 (C.A. 8, 1972), citingRalston Purina Co.,166 NLRB 566, 570, andHadley Mfg. Co,108 NLRB1641, 1650.sN L R B. v. Exchange Parts Co.,375 U.S. 405 (1964);Tonkawa RefiningCo., 175 NLRB 619, enfd. 434 F.2d 1041 (C A. 10, 1970)In mid-December 1972, coincidental with negotiationsfor acquisition of Ling Products by The George Banta Coin-- pany, the Respondent was instructed to institute an ac-counting system and a uniform wage policy to conform withthe system utilized by another Banta subsidiary, DanielsPackaging Company. Discussions on the wage policy con-tinued in February, after Banta made the final decision topurchase Ling Products. The merger was effective March 1,1973, the new accounting system was made effective March5, and the new policy for periodic wage reviews becameeffective the following week.Under the new policy, the Respondent reviews all em-ployees at the conclusion of 30 and 60 days of employment,at the end of each 6 months, and additional merit increasesare permitted without regard to time intervals. Continuingitsprior policy, employee reviews are conducted by theplant superintendents, and President Lingelback reservesauthority to finally determine which employees are entitledto wage increases. The new policy was implemented duringthe third week in March and, on March 26, Plant Superin-tendentWeber gave Lingelback the results of his reviewsand recommendations, for individual wage increases. Lin-gelback approved the increases, and they became effectivein the paychecks received by the employees on April 2.6As related above, the General Counsel contends that thewage increases granted by the Respondent in April wereunprecedented in terms of both numbers of employees af-fected and the amounts granted. The record reflects that theRespondent granted 54 individual wage increases afterMarch 31, 1973, but 31, or 57 percent of the increases wereaccompanied by changes in job classifications. The remain-ing 23 increases granted over a period of approximately 6months can hardly be described as excessive or unprece-dented, particularly when reviewed in the light of an excep-tionally high turnover of employees. Even if, however, thetotalwage increases granted after March 31 exceeded innumber and amount the Respondent's historical practice,the statistics alone are no proof that the wage increases weremotivated by any purpose other than valid economic rea-sons.I find and conclude, accordingly, that the wage increasesauthorized by the Respondent after March 31 were grantedfor valid economic reasons, unattended by any motive orpurpose to induce its employees to reject the Union or theirrights to collective-bargaining representation. I shall recom-mend that this allegation of the complaint be dismissed.7C. The Threats of Disciplinary ActionBradley Muthig, employed by the Respondent as a die-6 Employee Marsha Waldoch testified that she received a 10-cent wageincreaseeffective April 1, and that about 2 weeks before, at a time shedescribed as mid-April, she was givena wagereview by Plant SuperintendentRobert Weber, who informed her of the Respondent's new policy on periodicwage reviews According to Waldoch's further testimony, Weber informedher that the raise was not intended to influence her in connection with theUnion's campaign. The Respondent's records reflect that Waldoch's raisebecame effective April 2, but from Waldoch's confusion over the date whenthe review took place, I find that her testimony simply confirms theRespondent's contention concerning the new review policy and the dates ofits implementation7N.L.R B v. Exchange Parts Co, supra, The Singer Company, Friden Divi-sion,199 NLRB 1195;Tonkawa Refining Co,175 NLRB 619. 154DECISIONSOF NATIONAL LABOR RELATIONS BOARDmaker,testified that in late April Plant Superintendent We-ber called him aside and told him that he couldn't talk unionduring working hours, because,"It'sa Federal offense."Muthig agreed with Weber's admonition,and that appearsto have ended the conversation.Muthig testified that on a second occasion in May he hadanother conversation with Weber which took place in thelunchroom.AccordingtoMuthig,there was a general con-versation about theUnion,followed by Weber'swarningthat the wayMuthig voted was up to him,but Muthig hadto keep his mouth shut about the Union during workinghours.Weber counseled Muthig that organizing a unionwithin the plant was a Federal offense.On July31,Muthig had a third conversationwith Weber.As Muthig testified,he had just finished a die and whilewalking to the restroom stopped to talk to employee MarshaWaldoch. Whilea conversation concerning a movie was inprogress,Weber came up and asked Muthig what he wasdoing.Muthig replied that he had just finished a die and waswaiting for the instrumentto dry.Weber inserted that heknew Muthig had been talking to the girls about the Union,accused Muthig of going to plant 3 to talk to another em-ployee about theUnion,and cautioned that if Weber con-tinued these activitiestheCompanywould have to fileunfair labor practice charges against him.According to Mu-thig,Weber also warned that,ifMuthig continued to fail toperform his work during duty hours,he would have to befired.Withrespect to the April conversation with Weber, Mu-thig testified on cross-examination that at an earlier time onthe same day he had talked to another employee about theUnion during her worktime,and that he interpretedWeber'swarning to relate to the prior conversation. As totheMay conversation in the lunchroom,Muthig similarlyadmitted that he had been engaged in occasional conversa-tionswith other employees about the Union,and thatWeber'scomments and warning were in response toMuthig's conduct.As to the July31 conversation,Muthig insisted on cross-examination that the subject of his conversation with Mar-shaWaldochconcerned a current movie,and not theUnion.Muthig also insisted on cross-examination,contrarytoWeber,that he was on a break period at the time of theconversation,but also admittedthatWaldochwas at herwork station and supposed to be working when he engagedher in the conversation.In further answers on cross-examination,Muthig admit-ted that the only warnings and threats of discipline he re-ceived fromWeber orany other agent of the Respondentconcerned his conduct in discussing the Union with otheremployees during working time.Muthig candidly admittedthat he was never cautioned,warned, or threatened withdiscipline for talking about theUnion,or engaging in otherunion activities on company premises during nonworkingtime.Muthig's testimony does not support the allegation of thecomplaint that he was threatened by management with dis-cipline because of his sympathies for and activities on be-halfoftheUnion.All the recordsupports is theRespondent's admission that Muthig was warned not to use,,,company time for his organizing activities,and threatenedCorporationv.N L R B,324 U.S. 793, 802-803 (1945).with discipline if he persisted in his prior conduct. Theadmonition that"Work time is for work" 8 is too well estab-lished in the law to require further explication. The warningand threats of discipline metedout toMuthig were solely inresponse to his violations of the ordinary and accepted rulesof the employment relationship-that nonwork related ac-tivities are restricted to nonwork time.The General Counsel contends, nevertheless, that thewarnings and threats of discipline issued to Muthig were infurtherance of the Respondent's alleged unlawful no-solici-tation rule, and violative of Section 8(a)(1) of the Act be-cause the Respondent permits other nonwork relatedactivitiesto be conducted during working hours.There is no evidence in this record to support a findingthat the Respondent's alleged unlawful no-solicitation rulehas ever been enforced in any of its alleged unlawful as-pects. As to its lawful aspects, that is the prohibition againstengaging in nonwork related activities on worktime, I findinsufficient evidence in this record to support the GeneralCounsel's contention that the Respondent has permittedand condoned other violations of the rule unconnected tounion activities.In support of the contention of condonation, the GeneralCounsel adduced testimony from Marsha Waldoch and em-ployee Camille Sanders that they conversed about nonworkrelated matters on the job, and have never been warned orthreatened with discipline for such conduct. The employeesalso testified to the activities of an Avon solicitor, and col-lections taken up for weddings and similar events, includinga contribution made by President Lingelback and Superin-tendentWeber.As to the conversations on the job, the General Counselelicited no testimony that the practice or pattern is knownto, or condoned by supervisors, management officials, orany other agent of the Respondent. As concerns the Avonsolicitations, the evidence reflects that the employee whosolicits Avon business leaves order blanks in the lunchroomand the employees place their orders during break periods.After the orders are filled, the solicitor leaves the merchan-dise in the ladies restroom to be picked up by the purchaser.The evidence, accordingly, does not support the GeneralCounsel's asserting of condonation of violations of the ruleagainst solicitation on company time.The employees also testified that contributions for giftsfor members of the employee complement are solicited inthe plant, during both working and nonwork time, and em-ployee Sanders testified that both President Lingelback andPlant Superintendent Weber may have contributed on theirown behalf. Like the on-the job conversations, however,there is no evidence that this practice is known to the Re-spondent, or its agents, and there is not even evidence thatthe contributions solicited from Lingelback and Weberwere obtained on company time, or company premises.In summary I find and conclude that the General Coun-sel has not sustained the burden of proving that the Re-spondent unlawfully threatened employees with disciplinebecause of their union sympathies and activities, and I shallrecommend that the allegation be dismissed.8Peyton PackingCompanyInc49 NLRB 828843;Republic Aviation LING PRODUCTS CO.157D. The Impression of SurveillanceThe General Counsel offered no independent evidenceon the allegation that the Respondent violated Section8(a)(1) by giving employees the impression that their unionactivitieswere under company surveillance, but contendsthatWeber's comments to employee Muthig, particularlythose of July 31 to the effect that Muthig's union relatedconversations on company time were known, provides thenecessary proof for this allegation. The General Counselalso asserts that the proof of the allegation is enhanced bythe evidence that Muthig later repeated Weber's commentsto employee Waldoch.Ihave found above that the warnings and threats ofdiscipline meted out to Muthig related solely to his unionactivities during work time, and did not impinge in anymanner on Muthig's rights, or the rights of any other em-ployee under Section 7 of the Act. In the light of that find-mg, I fail to perceive the slightest degree of merit, orcommonsense in the General Counsel's contention that theRespondent unlawfully created an impression of surveil-lance by warning an employee that his union activities oncompany time were known and would not be tolerated. Iwill recommend dismissal of the allegation.on its face and I am equally obligated to recommend aremedy. The mere existence of an invalid no-solicitation orno-distribution rule, even though never enforced, is a viola-tion of Section 8(a)(1) of the Act.' On the facts, the rule setforth above has been in existence since 1970, and has beenpublishedand distributed in two editions of theRespondent's employment rules. According to Lingelback'stestimony, the Respondent's employment rules are distrib-uted to employees at the time of hire, and each employeeis required to read the rules and execute a signed statementto the effect that he understands the rules and intends tofollow them. In these factual circumstances, the need for aremedial order is apparent.V. THE REMEDYHaving found that the Respondent's no-solicitation andno-distribution rule is invalid on its face and violative ofSection 8(a)(1) of the Act, I shall recommend that the Re-spondent cease publishing and distributing the rule, andtake certain affirmative action designed to effectuate thepolicies of the Act.Upon the foregoing finding of fact and conclusions, andupon the entire record in the case, I hereby make the follow-ing:E. The No-Solicitation, No-Distribution RuleAt all times material to this case the Respondent hasmaintained the following rule in effect at its plants 1 and 3atNeenah, Wisconsin:SolicitationActions involving selling, soliciting, canvassing, ordistributing on plant premises and of any kind areexpressly prohibited.By its brief the Respondent concedes that the rule ispoorly drafted, and I agree that its ban on solicitation anddistribution on company premises at all times exceeds thebounds of what is lawfully permitted under Board and courtprecedent. I have also found above, however, that the Re-spondent has never applied or enforced the rule in any ofits unlawful aspects, so that the rule remains illegal only aspublished and distributed, and not as construed or applied.Under these circumstances, and in further considerationof the fact that the allegation concerning the illegality of therule was interjected into this proceeding at the very lastmoment, and after the hearing had been once postponed, Ihave some doubt that the policies and purpose of the Actare served by the finding of a violation and issuance of aremedial order. This proceeding began with a complaint ofrather ambitious scope, but in all respects save the no-solici-tation, no-distribution rule the General Counsel has failedto sustain the burden of proof. The result is a finding of apurely technical violation, which, as the record reflects,could have been settled or adjusted at the outset of thehearing to the full satisfaction of the law and all the parties.The opportunity for settlement or adjustment has nowbeen foreclosed, however, and upon the whole thrust of thelaw and the facts I am obligated to find that the rule isillegalCONCLUSION OF LAW1.Ling Products Company, Inc., is, and has been at alltimes material to this proceeding, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The International Printing and Graphic Communica-tions Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By the conduct set forth in section III, subsection E,above, the Respondent has engaged in an unfair labor prac-ticewithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER10The Respondent, Ling Products Company, Inc., Neenah,Wisconsin, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Publishing or distributing to its employees any rulewhich prohibits employees from soliciting or distributing9Pueblo Supermarkets, Inc,156 NLRB 65410 In the eventno exceptionsare filed as provided by Sec. 102.46 of theRules andRegulations of the National Labor Relations Board, the findings,'conclusions, and recommended Order herein shall, as provided in Sec. 102 48of theRules and Regulations,be adopted by the Board and become itsfindings,conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes. 158DECISIONSOF NATIONAL LABOR RELATIONS BOARDliterature on behalf of a labor organization on Respondent'spremises during nonworking time.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the National LaborRelations Act.2.Take the following affirmative actionsto effectuatethe policies of the Act:(a)Delete from its existing employmentrulesthat por-tion of its rule 17 which prohibits employees fromsolicitingor distributing literature on behalf of a labor organizationon the Respondent's premises during their nonworkingtime.(b) Post at its plants 1 and 3 copies of the attached noticemarked "Appendix." I I Copies of said notice, on forms pro-In the event that the Board's Order is enforced by a Judgment of avided by the Regional Director for Region 30, after beingduly signed by the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to itsemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said notices arenot altered, defaced, or covered by other material.(c)Notify the Regional Director for Region 30, in writ-ing, within 20 days of the receipt of this Decision, what stepshave been taken by the Respondent to comply herewith.IT IS HEREBY FURTHER ORDERED that all other allegations ofthe complaint in this proceeding be, and they hereby are,dismissed.United States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."